Citation Nr: 1756751	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service from October 1999 to March 2007.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  A June 2013 Board decision (by a Veterans Law Judge other than the undersigned) remanded this matter for additional development.  The case is now assigned to the undersigned; in June 2017 it was remanded for additional development. 

[The June 2017 Board decision also granted an increased rating for service-connected headaches and dismissed a withdrawn appeal seeking an increased rating for a cervical laceration, and that matter is no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the instant claim.  The June 2017 Board remand ordered the AOJ to secure for the record all outstanding records of VA treatment the Veteran has received for her service-connected disabilities, specifically her headaches.  It does not appear any updated records of VA treatment were sought on remand.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

Pursuant to the Board's June 2017 remand, the Veteran was requested, in part, to provide releases for VA to secure all employment records that reflect that she was granted leave from work due to her service-connected disability and/or showing that termination from previous employment was due to service-connected disability.  Upon receipt of the June 2017 correspondence requesting such releases, she indicated she did not have additional information to submit in support of her claim.  On remand, she should be provided another opportunity to submit such releases and additional employment information, which is clearly pertinent (and may be critical) evidence in the matter.

[The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (a).]

The case is REMANDED for the following:

1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for her service-connected disabilities, and specifically her headaches, from March 2017 to the present (to specifically include treatment at the Tuskegee VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained, and the Veteran should be so advised.

2.  The AOJ should provide the Veteran a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits and ask her to complete such form with respect to every employer identified in the TDIU application form received in March 2017.  She should also provide releases for VA to secure all employment records that reflect that she was granted leave from work due to her service-connected disability and/or showing that termination from previous employment was due to service-connected disability.   The AOJ should secure for the record all such records.  If no such records exist, it should be so certified for the record, with explanation.  If she does not respond to the request, the claim should be further processed under 38 C.F.R. § 3.158(a) (after the Veteran has been afforded the period of time specified in that regulation to respond).

3.  The AOJ should then arrange for any further development suggested by the expanded record (e.g., an additional examination, if indicated), review the entire record, and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

